DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are allowable. See below. The restriction requirements between Inventions 1 and 2 and between Species 1-6 , as set forth in the Office actions mailed on 24 September and 15 December 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 December 2020 is withdrawn. Claims 3-5 are not withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 6-10, directed to Invention 2, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10SA (see paragraph 17), 10SAC (see paragraph 21), 11C (see paragraph 24), 21C (see paragraph 25), 22S (see paragraph 62), and 20S1 (see paragraph 77). It appears that 10SA should be replaced with 10SAA in paragraph 17 (see Figure 3) and that 20S1 should be replaced with 25S1 in paragraph 77 (see Figure 14).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 23, there is a box between “plano” and “concave”, which suggests that a special character, such as a hyphen, has been omitted.
Appropriate correction is required.

Claim Interpretation
Claim 1 requires “a sheet-like bonding portion”. For purposes of examination, the term “sheet-like” will be interpreted to mean “sheet-shaped” or “planar”. This interpretation is based on the Applicant’s specification and drawings, particularly the fact that the bonding portions 20 are described as being “sheet-like bonding portions”. See paragraph 21, for example. See also Figure 4.

Allowable Subject Matter
Claims 1-5 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a manufacturing method of an optical unit for endoscope in which the method comprises a partial curing process of performing curing treatment on a predetermined region of a bonding sheet, a mirror-finishing process of processing a surface of the predetermined region into an optical flat surface, and a process of fabricating a laminated wafer by laminating a first element wafer and a second element wafer with the bonding sheet disposed between the element wafers such that the predetermined region of the bonding sheet is opposed to a first optical path portion of a first optical element and a second optical path portion of a second optical element, as required by claim 1
In the prior art, bonding sheets are typically arranged so as not to extend into the optical path. For example, see the bonding agent layer 108 and its aperture 118 in Figure 1B of U.S. Patent Application Publication No. 2008/0180566 (“Singh”), cited in an IDS. Such an arrangement fails to meet the limitation in claim 1 that the predetermined region of the bonding sheet is opposed to the first and second optical path portions.
In instances where an adhesive does extend into the optical path, as discussed for example in paragraph 38 of U.S. Patent Application Publication No. 2010/0091168 (“Igarashi”), cited in an IDS, there is no disclosure of the claimed partial curing process.
Claims 2-5 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters identified above under the headings Drawings and Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774